Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 31, 2018

                                       No. 04-17-00824-CR

                                Ex parte Robert MARTINEZ JR.,
                                            Appellant

                   From the County Court at Law No. 5, Bexar County, Texas
                                   Trial Court No. 587693
                          Honorable John Longoria, Judge Presiding


                                          ORDER

       Appellant’s brief was due on January 30, 3018. Before the due date, Appellant filed a
first motion for a twenty-day extension of time to file the brief. Appellant’s motion for an
extension of time to file his brief is GRANTED. Appellant’s brief is due on February 12, 2018.
        In the same motion, Appellant also asked this court for a free copy of the record.
“Appellant is not entitled to a free record of the habeas proceeding.” See In re Camp, No. 03-17-
00028-CV, 2017 WL 1404749, at *1 (Tex. App.—Austin Apr. 14, 2017, no pet.). Appellant was
“entitled to obtain a free record for purposes of direct appeal (i.e., his first appeal of right) but
not for purposes of collateral attack, such as a writ of habeas corpus.” Id.; see In re
Strickhausen, 994 S.W.2d 936, 937 (Tex. App.—Houston [1st Dist.] 1999, no pet.); In re
Coronado, 980 S.W.2d 691, 693 (Tex. App.—San Antonio 1998, orig. proceeding) (per curiam);
Escobar v. State, 880 S.W.2d 782, 783 (Tex. App.—Houston [1st Dist.] 1993, no pet.).
       The State is not obligated to provide a free record to an indigent inmate by either federal
due process or equal protection. See United States v. MacCollom, 426 U.S. 317, 323–26 (1976);
In re Coronado, 980 S.W.2d at 693; Escobar, 880 S.W.2d at 784.
       Appellant’s request for a free copy of the record is DENIED.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of January, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court